DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This Office Action is in response to the remarks and amendments filed on 11/07/2022. Claims 1-20 remain pending for consideration on the merits.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims  1, 4, 5, 8, 9, 13, 14, 17 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Al-Hallaj (US 20170292759 A1) and Alston (US 8863540 B2). 

    PNG
    media_image1.png
    848
    611
    media_image1.png
    Greyscale


[AltContent: textbox (Alston (US 8863540 B2))]



[AltContent: textbox (Alston (US 8863540 B2))]
    PNG
    media_image2.png
    577
    726
    media_image2.png
    Greyscale









    PNG
    media_image3.png
    509
    633
    media_image3.png
    Greyscale
	








Regarding Claim 1, Al-Hallaj teaches a transport refrigeration unit (TRU) system (10; Fig. 9), comprising:
a TRU (10) comprising a TRU controller (131) receptive of control data reflective of temperature profiles of one or more container compartments and configured to operate the TRU in accordance with the control data (¶ 0057; Fig. 9; controller 131 is operationally connected to temperature sensors 130 which provide information about the temperature of the compartment; controller 131 activates system when the sensor passes an established threshold); and
an energy storage device (ESD) (ESD A; see annotated Fig. 9) comprising an ESD controller (133) (¶ 0087),
the TRU and the ESD controllers being communicatively coupled (¶ 0037-0038; controller 131 may monitor other components via each component controller, i.e. battery controller 133).
Al-Hallaj does not teach wherein the ESD controller configured to determine an energy need of the TRU to take an action in response to the control data, and the ESD, under control of the ESD controller, being configured to provide energy to the TRU in accordance with the energy need.
However, Alston teaches a power system (70; Fig. 10) comprising a battery (40), a battery management controller (60) and an HVAC component controller (50) (Col. 23, lines 51-66). Additionally, the power management controller (50) carries out its function by being operationally connected to the battery management controller (60) (Col. 15, lines 19-21). Alston further discloses that the power requirements and operation of the HVAC system are handled by the battery management controller (60) and the power management controller (50) respectively (Col 8, lines 22-27). Thus, the combination of the HVAC component controller and the battery management controller are considered equivalent to the ESD controller and may determine the power requirements of the HVAC system and provide energy to the HVAC system.
For clarity, the combination would include replacing the ESD controller (133) of Al-Hallaj with the combined controllers (50, 60) from Alston.
Therefore, it is a simple mechanical expedient that would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Al-Hallaj to have wherein the ESD controller configured to determine an energy need of the TRU to take an action in response to the control data, and the ESD, under control of the ESD controller, being configured to provide energy to the TRU in accordance with the energy need, in view of the teachings of Alston, in order to provide other system parameters to the power management controller which may allow the controller to detect faults within the HVAC system, thus increasing the safety of the system (Col. 18, lines 12-19).

Regarding Claim 4, Al-Hallaj, as modified, teaches the TRU system according to claim 1 above and Al-Hallaj teaches, wherein:
the TRU is supportively disposable on a side wall of a container (Fig. 9; apparent from inspection as evaporators 722 and 724 as well as fans 129 are disposed on a side of reefer 102), and
the ESD (A; see annotated Fig. 9) is supportively disposable on an underside of the container (Fig. 9; apparent from inspection; also see ¶ 0045).
Regarding claim 5, Al-Hallaj, as modified, teaches the TRU system according to claim 1 above and Al-Hallaj teaches further comprising networks to which the TRU and the ESD are coupled (¶ 0037-0038, 0086), and Alston teaches wherein the networks comprise wiring routable along an exterior of a container (Fig. 8; Col. 18, lines 46-61; Col. 19, lines 59-63; Alston teaches that exterior subsystem 602 may communicate to interior subsystem 604, thus it is inherent that communication wiring is routable along an exterior of the container).

Regarding claim 8, Al-Hallaj teaches a transport refrigeration unit (TRU) system (10; Fig. 9) for use with a container (102) pulled by a cab (110; Fig. 1) powered by a diesel engine (¶ 0040), the TRU system comprising:
a TRU (10) comprising a TRU controller (131) receptive of control data reflective of temperature profiles of one or more container compartments and configured to operate the TRU in accordance with the control data (¶ 0057; Fig. 9; controller 131 is operationally connected to temperature sensors 130 which provide information about the temperature of the compartment; controller 131 activates system when the sensor passes an established threshold);
an energy storage device (ESD) (ESD A; see annotated Fig. 9) separate from the diesel engine (¶ 0040; Al-Hallaj discloses that the components of unit 104 can be removably engaged with the reefer 102 and the diesel engine) and comprising an ESD controller (133) (¶ 0087); and
communication and power networks to which the TRU and the ESD are respectively coupled (¶ 0037-0038; controller 131 may monitor other components via each component controller, i.e. battery controller 133; components of the energy supply unit 104 are also in operational communication).
Al-Hallaj does not teach the ESD controller being configured to determine from communications with the TRU controller via the communication network an energy need of the TRU to take an action in response to the control data and to control the ESD to provide energy to the TRU in accordance with the energy need via the power network.
However, Alston teaches a power system (70; Fig. 10) comprising a battery (40), a battery management controller (60) and an HVAC component controller (50) (Col. 23, lines 51-66). Additionally, the power management controller (50) carries out its function by being operationally connected to the battery management controller (60) (Col. 15, lines 19-21). Alston further discloses that the power requirements and operation of the HVAC system are handled by the battery management controller (60) and the power management controller (50) respectively (Col 8, lines 22-27). Thus, the combination of the HVAC component controller and the battery management controller are considered equivalent to the ESD controller and may determine the power requirements of the HVAC system and provide energy to the HVAC system.
For clarity, the combination would include replacing the ESD controller (133) of Al-Hallaj with the combined controllers (50, 60) from Alston.
Therefore, it is a simple mechanical expedient that would have been obvious to one of ordinary skill in the art at the effective filing date, to modify the device of Al-Hallaj to have the ESD controller being configured to determine from communications with the TRU controller via the communication network an energy need of the TRU to take an action in response to the control data and to control the ESD to provide energy to the TRU in accordance with the energy need via the power network, in view of the teachings of Alston, in order to provide other system parameters to the power management controller which may allow the controller to detect faults within the HVAC system, thus increasing the safety of the system (Col. 18, lines 12-19).

Regarding claim 9, Al-Hallaj, as modified, teaches the TRU system according to claim 8 above and Alston teaches wherein the container is formed to define an interior with a single compartment (Col. 5, lines 49-60).

Regarding Claim 13, Al-Hallaj, as modified, teaches the TRU system according to claim 1 above and Al-Hallaj teaches, wherein:
the TRU is supportively disposable on a side wall of a container (Fig. 9; apparent from inspection as evaporators 722 and 724 as well as fans 129 are disposed on a side of reefer 102), and
the ESD (A; see annotated Fig. 9) is supportively disposable on an underside of the container (Fig. 9; apparent from inspection; also see ¶ 0045).

Regarding claim 14, Al-Hallaj, as modified, teaches the TRU system according to claim 8 above and Alston teaches wherein the communication and power networks respectively comprise wiring routable along an exterior of the container (Fig. 8; Col. 18, lines 46-61; Col. 19, lines 59-63; Alston teaches that exterior subsystem 602 may communicate to interior subsystem 604, thus it is inherent that communication wiring is routable along an exterior of the container).
Regarding claim 17, Al-Hallaj teaches a method of operating a transport refrigeration unit (TRU) system (10; Fig. 9) for use with a container (102) pulled by a cab (110; Fig. 1) powered by a diesel engine (¶ 0040), the method comprising: 
receiving, at a TRU controller of a TRU (131), control data reflective of temperature profiles of one or more compartments in the container (¶ 0057; Fig. 9; controller 131 is operationally connected to temperature sensors 130 which provide information about the temperature of the compartment);
operating the TRU in accordance with the control data (¶ 0057; controller 131 activates the system when the sensor reading passes an established threshold);
an energy storage device (ESD) controller (133) (¶ 0087) of an ESD (ESD A; see annotated Fig. 9) which separate from the diesel engine (¶ 0040; Al-Hallaj discloses that the components of unit 104 can be removably engaged with the reefer 102 and the diesel engine),
communications between the TRU and the ESD controllers (131, 133) (¶ 0037-0038; controller 131 may monitor other components via each component controller, i.e. battery controller 133; components of the energy supply unit 104 are also in operational communication).
Al-Hallaj does not teach determining, at an energy storage device (ESD) controller of an ESD which is separate from the diesel engine, an energy need of the TRU to take an action in response to the control data, the determining of the energy need of the TRU at the ESD controller being derived from communications between the TRU and ESD controllers via a communications network; and executing control of the ESD by the ESD controller to provide energy to the TRU in accordance with the energy need via a power network.
However, Alston teaches a power system (70; Fig. 10) comprising a battery (40), a battery management controller (60) and an HVAC component controller (50) (Col. 23, lines 51-66). Additionally, the power management controller (50) carries out its function by being operationally connected to the battery management controller (60) (Col. 15, lines 19-21). Alston further discloses that the power requirements and operation of the HVAC system are handled by the battery management controller (60) and the power management controller (50) respectively (Col 8, lines 22-27). Thus, the combination of the HVAC component controller and the battery management controller are considered equivalent to the ESD controller. Since the combination of controllers 50 and 60 are responsible for the power requirements of the HVAC system, the controllers are capable of determining an energy need of the TRU via communication networks and executing control of the ESD to provide energy to the TRU in accordance with the energy needed via a power network.
For clarity, the combination would include replacing the ESD controller (133) of Al-Hallaj with the combined controllers (50, 60) from Alston.
Therefore, it is a simple mechanical expedient that would have been obvious to one of ordinary skill in the art at the effective filing date, to modify the device of Al-Hallaj to determine, at an energy storage device (ESD) controller of an ESD which is separate from the diesel engine, an energy need of the TRU to take an action in response to the control data, the determining of the energy need of the TRU at the ESD controller being derived from communications between the TRU and ESD controllers via a communications network; and executing control of the ESD by the ESD controller to provide energy to the TRU in accordance with the energy need via a power network, in view of the teachings of Alston, in order to provide other system parameters to the power management controller which may allow the controller to detect faults within the HVAC system, thus increasing the safety of the system (Col. 18, lines 12-19).

Regarding claim 19, Al-Hallaj, as modified, teaches the method according to claim 17 above and Al-Hallaj teaches further comprising charging a battery of the ESD (¶ 0083).


Claims 2-3 & 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Al-Hallaj and Alston as applied to claims 1 & 8 above and further in view of Goldstein (US 20170038115 A1).

    PNG
    media_image4.png
    699
    650
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    719
    503
    media_image5.png
    Greyscale


[AltContent: textbox (Goldstein (US 20170038115 A1))]





Regarding claim 2, Al-Hallaj, as modified, teaches the TRU system according to claim 1 above and Al-Hallaj teaches wherein the ESD comprises:
a battery (Fig. 9; 103; ¶ 0088) and
an external power input (¶ 0083; battery 103 may be charged via an external power source).
Al-Hallaj does not teach wherein the ESD comprises a housing for the battery.
However, Goldstein teaches a battery housing (Fig. 5, 210) wherein the battery housing allows for batteries to be easily replaced, thus ensuring a generally constant temperature is maintained within the interior space, thus improving the system (¶ 0095).
Therefore, it is a simple mechanical expedient that would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Alston to have wherein the ESD comprises a housing for the battery, in view of the teachings of Goldstein, to increase accessibility and provide cooling/ventilation of the battery and maintain temperature within the interior space (¶ 0032, 0040, 0095).

Regarding claim 3, Al-Hallaj, as modified, teaches the TRU system according to claim 2 above and Goldstein teaches the battery housing (Fig. 5, 210) having an access panel (Fig. 1, 114)  and a coolant pathway (Fig. 5, 240).




Regarding claim 11, Al-Hallaj, as modified, teaches the TRU system according to claim 8 above and Al-Hallaj teaches wherein the ESD comprises:
a battery (Fig. 9; 103; ¶ 0088) and
an external power input (¶ 0083; battery 103 may be charged via an external power source).
Al-Hallaj does not teach wherein the ESD comprises a housing for the battery.
However, Goldstein teaches a battery housing (Fig. 5, 210) wherein the battery housing allows for batteries to be easily replaced, thus ensuring a generally constant temperature is maintained within the interior space, thus improving the system (¶ 0095).
Therefore, it is a simple mechanical expedient that would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Alston to have wherein the ESD comprises a housing for the battery, in view of the teachings of Goldstein, to increase accessibility and provide cooling/ventilation of the battery and maintain temperature within the interior space (¶ 0032, 0040, 0095).

Regarding claim 12, Al-Hallaj, as modified, teaches the TRU system according to claim 11 above and Goldstein teaches the battery housing (Fig. 5, 210) having an access panel (Fig. 1, 114)  and a coolant pathway (Fig. 5, 240).



[AltContent: textbox (Ling (GB 2513944 A))]
    PNG
    media_image6.png
    839
    516
    media_image6.png
    Greyscale




Claims 6 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Al-Hallaj and Alston as applied to claims 1 & 8 above and further in view of Ling (GB 2513944 A).

Regarding claim 6, Al-Hallaj, as modified, teaches the invention of claim 1 above but Al-Hallaj does not teach networks to which the TRU and ESD are coupled, wherein at least one of the networks comprises a wireless communication pathway.
	However, Ling teaches a network to which the TRU (Fig. 2, 70) and the ESD (Fig. 2, 58) are coupled, wherein at least one of the networks comprises a wireless communication pathway (Fig. 2, 86).
Therefore, it is a simple mechanical expedient that would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Alston to have networks to which the TRU and ESD are coupled, wherein at least one of the networks comprises a wireless communication pathway, in view of the teachings of Ling, in order to enable communication opportunities with additional remote devices to better monitor and manage the system (Page 11, lines 14-19).






	Regarding claim 15, Al-Hallaj, as modified, teaches the invention of claim 8 above but Al-Hallaj does not teach a coupled TRU and ESD, wherein at least one of the networks comprises wireless a communication pathway.
	However, Ling teaches a network to which the TRU (Fig. 2, 70) and the ESD (Fig. 2, 58) are coupled, wherein at least one of the networks comprises a wireless communication pathway (Fig. 2, 86).
Therefore, it is a simple mechanical expedient that would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Alston to have networks to which the TRU and ESD are coupled, wherein at least one of the networks comprises a wireless communication pathway, in view of the teachings of Ling, in order to enable communication opportunities with additional remote devices to better monitor and manage the system (Page 11, lines 14-19).

[AltContent: textbox (Awwad (WO 2008153518 A1))]
    PNG
    media_image7.png
    752
    576
    media_image7.png
    Greyscale

Claims 7, 16 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Al-Hallaj and Alston as applied to claims 1, 8 & 17 above and further in view of Awwad (WO 2008153518 A1)


Regarding claim 7, Al-Hallaj, as modified, teaches the invention of claim 1 above but Al-Hallaj does not teach a system wherein the ESD controller is further configured to identify an additional load, to determine that the additional load has an additional energy need and to control the ESD to provide energy to the additional load in accordance with the additional energy need.
However, Awwad teaches wherein an ESD controller (Fig. 1, 117) is further configured to identify an additional load, to determine that the additional load has an additional energy need and to control the ESD to provide energy to the additional load in accordance with the additional energy need (¶ 0016 & 0017).
Therefore, it is a simple mechanical expedient that would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Alston to have a system wherein the ESD controller is further configured to identify an additional load, to determine that the additional load has an additional energy need and to control the ESD to provide energy to the additional load in accordance with the additional energy need, in view of the teachings of Awwad, in order to prioritize energy distribution to refrigeration specific loads (¶ 0016). 






Regarding claim 16, Al-Hallaj, as modified, teaches the invention of claim 8 above but Al-Hallaj does not teach a system wherein the ESD controller is further configured to identify an additional load, to determine that the additional load has an additional energy need and to control the ESD to provide energy to the additional load in accordance with the additional energy need.
However, Awwad teaches wherein an ESD controller (Fig. 1, 117) is further configured to identify an additional load, to determine that the additional load has an additional energy need and to control the ESD to provide energy to the additional load in accordance with the additional energy need (¶ 0016 & 0017).
Therefore, it is a simple mechanical expedient that would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Alston to have a system wherein the ESD controller is further configured to identify an additional load, to determine that the additional load has an additional energy need and to control the ESD to provide energy to the additional load in accordance with the additional energy need, in view of the teachings of Awwad, in order to prioritize energy distribution to refrigeration specific loads (¶ 0016). 






Regarding Claim 20, Al-Hallaj, as modified, teaches the method of claim 17 above but Al-Hallaj does not teach further comprising: identifying, at the ESD controller, an additional load; determining, at the ESD controller, that the additional load has an additional energy need; and executing additional control of the ESD by the ESD controller to provide energy to the additional load in accordance with the additional energy need.
However, Awwad teaches wherein an ESD controller (Fig. 1, 117) is further configured to identify an additional load, to determine that the additional load has an additional energy need and to control the ESD to provide energy to the additional load in accordance with the additional energy need (¶ 0016 & 0017).
Therefore, it is a simple mechanical expedient that would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Alston to have further comprising: identifying, at the ESD controller, an additional load; determining, at the ESD controller, that the additional load has an additional energy need; and executing additional control of the ESD by the ESD controller to provide energy to the additional load in accordance with the additional energy need, in view of the teachings of Awwad, in order to prioritize energy distribution to refrigeration specific loads (¶ 0016). 


    PNG
    media_image8.png
    901
    550
    media_image8.png
    Greyscale
[AltContent: textbox (Nelson (WO 2015100398 A1))]
    PNG
    media_image9.png
    899
    461
    media_image9.png
    Greyscale

Claims 10 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Al-Hallaj and Alston as applied to claims 8 & 17 above and further in view of Nelson (WO 2015100398 A1)
Regarding claim 10, Al-Hallaj, as modified, teaches the invention of claim 8 above but Al-Hallaj does not teach wherein: the container is formed to define an interior with a proximal compartment and remote compartment, and where the TRU is configured to control an environment within the proximal compartment and comprises remote TRUs which are respectively configured to control respective environments within the remote compartments.
However, Nelson teaches a container formed to define an interior with a proximal compartment (Fig. 1, 152a) and remote compartments (Fig. 1, 152b, 152c), and the TRU (Fig. 1, 110) is configured to control an environment within the proximal compartment and comprises remote TRUs (Fig. 1, 165) which are respectively configured to control respective environments within the remote compartments (Page 5, lines 8-20).
Therefore, it is a simple mechanical expedient that would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Al-Hallaj to have wherein: the container is formed to define an interior with a proximal compartment and remote compartment, and where the TRU is configured to control an environment within the proximal compartment and comprises remote TRUs which are respectively configured to control respective environments within the remote compartments, in view of the teachings of Nelson, in order to control each refrigeration zone and maintain the desired set temperature by obtaining various operating conditions of each compartment (Page 5, lines 24-29). 

Regarding claim 18, Al-Hallaj, as modified, teaches the method of claim 17 above and Alston teaches calculating the energy need of the TRU (Alston discloses that the power requirements and operation of the HVAC system are handled by the battery management controller (60) and the power management controller (50) respectively (Col 8, lines 22-27)).
Al-Hallaj does not teach wherein the determining comprises recognizing a type of the TRU.
However, Nelson teaches a system where at step 310 (Fig. 3) the various current loads are monitored by generating current data indicating the amount of current being used by each of the various current loads, therefore implying that the current loads are distinguishable and a type of the TRU may be determined (Page 10, lines 19-27).
Therefore, it is a simple mechanical expedient that would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Al-Hallaj to have wherein the determining comprises recognizing a type of the TRU, in view of the teachings of Nelson, in order to better measure and control multiple compartments (Page 5, lines 8-20).







Response to Arguments
Applicant’s remarks, filed 11/07/2022, with respect to the rejection(s) of claim(s) 1-4, 8, 11-13 & 17 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of different interpretation of the previously applied references and Al-Hallaj (US 20170292759 A1).

Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH S MYERS whose telephone number is (571)272-5102. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571) 270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LARRY L FURDGE/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        




/KEITH STANLEY MYERS/Examiner, Art Unit 3763